Citation Nr: 0627598	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  95-21 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel

INTRODUCTION

The veteran had active military service from January 1968 to 
January 1970 and from August 1977 to September 1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the veteran entitlement to 
an acquired psychiatric disorder to include PTSD.

This case was previously before the Board and, in November 
1997, it was remanded to the RO for further development.  In 
August 2004, the Board denied the veteran's claim.  The 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In February 2006, the Court vacated 
the Board decision and granted a joint motion for remand.


FINDING OF FACT

Symptoms indicative of major depression were noted in 
military service.


CONCLUSION OF LAW

Major depression was incurred in military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim.  
This includes, notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Because of the decision set 
forth below, there is no prejudicial error in failing to 
inform the veteran of the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

Factual Background and Analysis

Here the veteran contends that he has developed a psychiatric 
disorder as a result of his active duty and specifically his 
service in Saudi Arabia during the Persian Gulf War.  The 
Board observes that a review of the veteran's claims file 
shows that his military occupational specialty was combat 
engineer and he served as a squad leader in the 5th Engineer 
Battalion in Saudi Arabia. He did not receive any award or 
decoration indicative of participation in combat.

Service medical records compiled during the veteran's service 
in Saudi Arabia include an individual sick slip dated January 
4, 1991.  The note was to the effect that the veteran had 
been evaluated by the mental health service from December 31, 
1990, to January 4, 1991, on an outpatient basis, following 
an incident where he began discharging his weapon at the 
"enemy".  It was opined that the veteran had suffered a 
Battle Stress Reaction because he may have been temporarily 
not in control of his faculties.  It was recommended that no 
punishment for the action be undertaken.  The physician 
indicated that at that present time, the veteran was not 
mentally ill and was fit for duty and fully responsible for 
his actions.  A transfer was advised.  He was psychiatrically 
cleared for any administrative actions.  

A VA psychiatric examination was performed in February 1995. 
The veteran related several incidents that occurred in 
service, including the episode noted above and an unverified 
incident in which he and others came under friendly fire in 
Saudi Arabia while on a mission to retrieve "something" 
down range. Following the evaluation, the diagnoses included 
dysthymia, major depressive disorder, alcohol abuse and PTSD. 
The examiner opined that the veteran "does endorse many of 
the symptoms of post-traumatic stress disorder and does meet 
the criteria for this diagnosis."

At a June 2005 hearing held at the RO, the veteran testified 
that when he was transferred to a rear echelon unit in Saudi 
Arabia for the duration of his service in Southwest Asia, he 
felt threatened as he was essentially unarmed.

When examined by VA in August 2003, it was opined by the 
examiner that a diagnosis of PTSD was unwarranted because 
there was no identified stressor and the presentation was 
more typical of a major depression than of PTSD.  The 
examiner further stated that from the history presented from 
the veteran it appeared that he developed a major depression 
with psychotic features while in the service .  While the 
examiner indicated that he had not read the entire claims 
file before making that opinion, in an undated addendum, the 
examiner did not change his opinion after reviewing the 
claims file.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992). 

In the present case, the evidence is consistent with a 
diagnosis of major depressive disorder.  Following a review 
of the record and examination of the veteran, a VA 
psychologist concluded that a major depressive disorder began 
in service, and was diagnosed in 1995 and again in 2003.  
There is no evidence in the file to refute this assessment.  
Service connection for a major depressive disorder is 
merited.

Regarding PTSD, it appears that while the veteran claims to 
have PTSD, medical experts in the field, who are competent to 
assess the veteran's symptoms, have concluded that what the 
veteran believes to be PTSD is, in reality, a major 
depressive disorder.  Where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Although the appellant is competent to provide 
evidence of visible symptoms, he is not competent to provide 
evidence that requires medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).


ORDER

Service connection for a major depressive disorder is 
allowed.



__________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals









 Department of Veterans Affairs


